Electronically Filed
                                                            Supreme Court
                                                            SCWC-14-0001252
                                                            07-JUL-2015
                                                            09:45 AM



                            SCWC-14-0001252

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                        ZACHARY FRED BAILEY,
                   Respondent/Plaintiff-Appellee,

                                  vs.

            BURRELLE DAVID DUVAUCHELLE, TRUSTEE UNDER
      DUVAUCHELLE FAMILY TRUST U/D/T DATED AUGUST 14, 2008,
                 Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-14-0001252; CIV. NO. 06-1-0218(1))

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          In light of the court’s decision in Bailey v.
Duvauchelle et al., SCWC-14-0000883 (Haw. June 29, 2015) (pub.
op.), the application for writ of certiorari, filed on June 8,
2015, is hereby rejected.
          DATED:   Honolulu, Hawai#i, July 7, 2015.

R. Steven Geshel and            /s/   Mark E. Recktenwald
Hayden Aluli,                   /s/   Paula A. Nakayama
for petitioner
                                /s/   Sabrina S. McKenna
Jade Lynne Ching and            /s/   Richard W. Pollack
Kee M. Campbell,
for respondent                  /s/   Michael D. Wilson